DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  There are 2 periods after the number “3”.  One of them should be removed.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the one or more metals in the finish layer" in lines 1-2.  Claim 8 recites the limitation “wherein the finish layer comprises the one or more metals” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claims.  There are no metals recited in claim 1.  For purposes of furthering prosecution examiner will interpret as claims 7 and 8 being dependent to claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 6-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Curran et al (US 2018/0062294 A1).
Regarding claims 1 and 3
Regarding claims 6-8, Curran discloses all of the limitations of claim 1 and further discloses a metal dopant in trace amounts [0025] (between 0-90 at. %) such as gold [0036] or rhenium [0037] may be included in the metal oxide.
Regarding claim 9, Curran discloses all of the limitations of claim 1 and further discloses examples with metal oxide (finish) layer thicknesses of at least 100nm (0.1 micrometers).
Regarding claim 10, Curran discloses all of the limitations of claim 1 and further discloses the substrate may comprise copper [0037].
Regarding claim 11, Curran discloses all of the limitations of claim 1 and further discloses there may be (intervening) layers such as a reflective layer between the substrate and the metal oxide (finish) layer [0043].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Curran et al (US 2018/0062294 A1) in view of Dadvand et al (US 8,445,116 B2).
Regarding claim 12, Curran discloses all of the limitations of claim 1.
Curran does not teach one or more overlaying layers formed on the finish layer. 
However Dadvand teaches an outer organic, self-assembled monolayer or carbon nanotube layer to provide a lubricant layer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an organic, self-assembled monolayer or carbon nanotube layer as taught by Dadvand to the outside of the metal oxide layer of Curran to provide a lubricant layer.

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al (US 2018/0062294 A1) in view of Clifton et al (US 2018/0083115 A1).

Regarding claim 2
Curran does not teach the metal oxide (finish) layer as ruthenium or iridium oxide.  
However, Curran teaches the metal oxide needs to be conductive [0005] and teaches metal oxides such as oxides of chromium, rhenium, and molybdenum, [0023].  Clifton also teaches conductive metal oxides and teaches ruthenium dioxide and iridium oxide as functionally equivalent conductive metal oxides to oxides of chromium, rhenium, and molybdenum (claim 9).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the metal oxide of Curran with either a ruthenium oxide or an iridium oxide or both as taught by Clifton as a functionally equivalent conductive metal oxide for the electrical contact structure of Curran.  
Regarding claims 4 and 5, Curran discloses all of the limitations of claim 1.
Curran does not teach the metal oxide (finish) layer as ruthenium or iridium oxide.  
However, Curran teaches the metal oxide needs to be conductive [0005] and teaches metal oxides such as oxides of chromium, rhenium, and molybdenum, [0023].  Clifton also teaches conductive metal oxides and teaches ruthenium dioxide and iridium oxide as functionally equivalent conductive metal oxides to oxides of chromium, rhenium, and molybdenum (claim 9).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the metal oxide of Curran with either a ruthenium oxide or an iridium oxide or both as taught by Clifton as a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.D.I./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784